Exhibit 99.1 FOR IMMEDIATE RELEASE Investor Relations: Media Relations: Chris Burns Ph: 800-252-3526 353-1-709-4444 Jonathan Birt Ph: 212-850-5664 Elizabeth Headon Ph: 353-1-498-0300 ELAN REPORTS FOURTH QUARTER AND FULL-YEAR 2 Dublin, Ireland, February 13, 2008 - Elan Corporation, plc today announced its full-year and fourth quarter 2007 financial results and provided guidance for its financial outlook for 2008.Commenting on Elan’s business, Kelly Martin, Elan’s president and chief executive officer, said, “Our key operating principles of patient focus, disciplined execution, and delivery of tangible results and outcomes were achieved in 2007.The continued traction for Tysabri in MS and the approval for Crohn’s disease in the US; the advancement of our AD clinical programs for AAB-001 and ELND-005; and the on-going progress in our preclinical discovery efforts all provide a strong foundation to maintain and potentially increase our positive momentum in 2008.We remain completely committed to advancing our science for patients and clinicians around the world, increasing therapeutic options for those who are directly affected by chronic diseases such as Alzheimer’s, Parkinson’s, Multiple Sclerosis and Crohn’s.” Commenting on Elan’s 2007 financial results and 2008 outlook, Shane Cooke, Elan’s executive vice president and chief financial officer, said, “We are very pleased with the robust financial performance of the business during 2007, reflecting excellent progress across our businesses and development pipeline. Revenues grew by 36% driven by the continued strong growth of Tysabri, with over 21,000 patients on therapy at the end of 2007, which was key in reducing our Adjusted EBITDA losses by two-thirds to $30.4 million in 2007.The 2007 net loss of $405.0 million was, however, higher than in 2006 mainly due to the inclusion of $103.4 million in charges in 2007 related to the introduction of a generic competitor to Maxipime, the consolidation of our activities on the west coast of the US and the early repayment of debt. In 2006, the net loss benefited from the inclusion of $63.4 million in net gains related principally to a gain on the sale of the EU rights to Prialt and an arbitration award.” Mr. Cooke added, “With the recent approval of Tysabri in Crohn’s disease in the US and the growing number of MS patients benefiting from Tysabri use, we remain confident that we will achieve our target of having 100,000 patients on Tysabri therapy by the end of 2010. We look forward to 2008 with great optimism and see revenues growing by over 30% towards the $1 billion mark.” Unaudited Consolidated Income Statement Data Three Months Ended December 31 Twelve Months EndedDecember 31 2006 US$m 2007 US$m 2006 US$m 2007 US$m Revenue (see page 8) 161.4 206.7 Product revenue 532.9 728.6 5.0 11.6 Contract revenue 27.5 30.8 166.4 218.3 Total revenue 560.4 759.4 Operating Expenses (see page 14) 67.2 97.2 Cost of goods sold 211.2 337.9 89.6 79.8 Selling, general and administrative 363.1 341.8 58.4 82.0 Research and development 215.9 260.4 0.2 — Net (gains)/losses on divestment of products and businesses (43.1 ) — (43.4 ) 3.2 Other net (gains)/charges (20.3 ) 84.6 172.0 262.2 Total operating expenses 726.8 1,024.7 (5.6 ) (43.9 ) Operating loss (166.4 ) (265.3 ) Net Interest and Investment Gains and Losses 27.6 33.5 Net interest expense 111.5 113.1 2.6 2.4 Net investment (gains)/losses (1.6 ) 0.9 — — Net charge on debt retirement — 18.8 30.2 35.9 Net interest and investment gains and losses 109.9 132.8 (35.8 ) (79.8 ) Net loss from continuing operations before tax (276.3 ) (398.1 ) (9.3 ) 3.7 Provision for/(benefit from) income taxes (9.0 ) 6.9 (26.5 ) (83.5 ) Net loss (267.3 ) (405.0 ) (0.06 ) (0.18 ) Basic and diluted net loss per ordinary share (0.62 ) (0.86 ) 443.1 469.9 Basic and diluted weighted average number of ordinary shares outstanding (in millions) 433.3 468.3 2 Unaudited Non-GAAP Financial Information – EBITDA Three Months Ended December 31 Non-GAAP Financial Information Reconciliation Schedule Twelve Months Ended December 31 2006 US$m 2007 US$m 2006 US$m 2007 US$m (26.5 ) (83.5 ) Net loss (267.3 ) (405.0 ) 27.6 33.5 Net interest expense 111.5 113.1 (9.3 ) 3.7 Provision for/(benefit from) income taxes (9.0 ) 6.9 36.9 28.6 Depreciation and amortization 135.6 170.3 (7.3 ) (1.6 ) Amortized fees (44.0 ) (11.2 ) 21.4 (19.3 ) EBITDA (73.2 ) (125.9 ) Three Months Ended December 31 Non-GAAP Financial Information Reconciliation Schedule Twelve Months Ended December 31 2006 US$m 2007 US$m 2006 US$m 2007 US$m 21.4 (19.3 ) EBITDA (73.2 ) (125.9 ) 10.0 10.7 Share-based compensation 47.1 43.4 0.2 — Net (gains)/losses on divestment of products and businesses (43.1 ) — (43.4 ) 3.2 Other net (gains)/charges (20.3 ) 32.4 2.6 2.4 Net investment (gains)/losses (1.6 ) 0.9 — — Net charge on debt retirement — 18.8 (9.2 ) (3.0 ) Adjusted EBITDA (91.1 ) (30.4 ) To supplement its consolidated financial statements presented on a US GAAP basis, Elan provides readers with EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization) and Adjusted EBITDA, non-GAAP measures of operating results.
